Supplement dated November 13, 2012 to the Class R-1, Class R-2, Class R-3, Class R-4 and Class R-5 Shares Prospectus for Principal Funds, Inc. dated February 29, (as supplemented on March 16, 2012, April 23, 2012, June 15, 2012, July 17, 2012, and September 14, This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. FUND SUMMARIES International Emerging Markets Fund Under the Sub-Advisor(s) and Portfolio Manager(s) heading, delete references to Michael Ade and Michael L. Reynal. MANAGEMENT OF THE FUNDS The Sub-Advisors Under the Principal Global Investors, LLC (“PGI”) heading, delete references to Michael Ade and Michael L. Reynal.
